Opinión de conformidad emitida por el
Juez Presidente Se-ñor Hernández Denton.
La Opinión que emite este Tribunal avala las expectati-vas de quienes suscribieron contratos de exención contri-butiva con la Rama Ejecutiva para establecer los paráme-tros de su operación comercial en la Isla, y, de esa forma, brinda seguridad jurídica a transacciones análogas.
Con la Ley de Incentivos Contributivos de 1998, Ley Núm. 135-1997 (13 L.P.R.A. sec. 10101 et seq.) (Ley Núm. 135), se pretendió fortalecer la base industrial de Puerto Rico para foijar mayores oportunidades de empleo y desa-rrollo económico. Son los propósitos de política pública, es-tablecidos por la Asamblea Legislativa de Puerto Rico en dicha ley, los que deben regir nuestra decisión en este caso.
I
Pfizer Pharmaceuticals, Inc. es una corporación organi-zada de acuerdo con las leyes del estado de Delaware, y Pfizer Pharmaceuticals Limited es una corporación organi-zada según las leyes de las Islas Caimán. Ambas entidades están autorizadas para realizar negocios en Puerto Rico. Las dos, además, son subsidiarias de Pfizer, Inc., la em-presa matriz, que está organizada según las leyes de Delaware y no hace negocios en Puerto Rico. Durante los años en controversia, tanto Pfizer Pharmaceuticals, Inc. como Pfizer Pharmaceuticals Limited operaron fábricas de ma-nufactura de fármacos en el municipio de Vega Baja (las fábricas en Vega Baja).
*296Estas fábricas en Vega Baja se beneficiaban de unos de-cretos de Exención Contributiva Industrial para la produc-ción, venta y distribución de fármacos, según la Ley Núm. 135, supra, que sus anteriores operadores habían obtenido de parte del Departamento de Estado. En los referidos de-cretos se pactó que los ingresos de fuentes fuera de Puerto Rico, según determinado en la Sec. 1123(c) del Código de Rentas Internas de 1994 (13 L.P.R.A. sec. 8523(c)), serían considerados “Ingreso de Fomento Industrial” (IFI), que es-tán sujetos a una exención contributiva de sesenta por ciento, conforme al propio decreto.
Dicha sección, en lo pertinente, define ingresos como:
(c) Ingreso bruto de fuentes fuera de Puerto Rico. — Las si-guientes partidas de ingreso bruto serán consideradas como ingreso de fuentes fuera de Puerto Rico:
(1) Intereses que no sean los derivados de fuentes dentro de Puerto Rico según se dispone en el inciso (a)(1) de esta sección[.] 13 L.P.R.A. sec. 8523(c)(1).
De ordinario, dichos ingresos no serían tributables, por-que según la Sec. 1022(b)(8)(A) del Código de Rentas Inter-nas, los ingresos de fuentes fuera de Puerto Rico están exentos, 13 L.P.R.A. sec. 8422(b)(8)(A), y porque según la Sec. 1123(a), supra, los ingresos tributables por intereses son aquellos en los que el pagador está en Puerto Rico. No obstante, como se expone más adelante, la Ley Núm. 135, supra, permite que los decretos incluyan cualquier disposi-ción que adelante los propósitos del estatuto.
Por otro lado, el texto de los Decretos establece:
For purposes of this provision, IDI [ (Industrial Development Income), en español, “IFF], shall include income received on investments described in section 2(j) of the 1998 Act, and in the case of [Pfizer], IDI shall include the income of [Pfizer] that is derived from sources outside of Puerto Rico. (Enfasis suplido.) Apéndice de la Petición de certiorari, pág. 197.
Es decir, que a pesar de que el texto de la Ley Núm. 135, supra, no incluye los intereses generados fuera de Puerto
*297Rico en el listado de ingresos elegibles para la exención, Pfizer se obligó a incluir dichos ingresos en el IFI y, a su vez, el Estado se obligó a reconocerle la exención a dichos ingresos. Por su parte, el IFI, además, está sujeto a una exención con-tributiva de sesenta por ciento frente a impuestos municipa-les, según la Ley Núm. 135, supra.
Así las cosas, durante los años fiscales 1999 al 2002, las fábricas en Vega Baja recibieron unos ingresos de présta-mos realizados a favor de la compañía matriz y de una entidad afiliada en Dublin, Irlanda. Para dichos años, las fábricas en Vega Baja pagaron la patente municipal y so-metieron la documentación necesaria con su información financiera. En los estados financieros reconocieron una ga-nancia sobre los intereses que generaron esos préstamos como IFI. Por lo tanto, incluyeron sólo el cuarenta por ciento del ingreso como ingreso tributable, aplicándole así la exención de sesenta por ciento al ingreso de los referidos préstamos. En consecuencia, el municipio de Vega Baja no-tificó unas deficiencias, intereses y penalidades que ascen-dían a $3,027,216.56. El municipio sostiene que ese ingreso no es elegible para la exención según la Ley Núm. 135, supra, por no ser parte de una actividad de manufactura local. Por ello, debe tributar el cien por ciento de ese ingreso.
Así las cosas, las fábricas en Vega Baja presentaron una demanda en la que impugnaron la contribución requerida. Tras varios trámites, el Tribunal de Primera Instancia dejó sin efecto tales deficiencias al concluir que los Decretos de Exención Contributiva eran claros porque disponían que los ingresos de fuentes fuera de Puerto Rico constituían IFI y se beneficiaban de la exención. Inconforme, el municipio acudió ante el Tribunal de Apelaciones y éste revocó. Dicho foro determinó que los ingresos por intereses recibidos por los préstamos no provenían de las operaciones autorizadas de manufactura y venta de fármacos, por lo que no eran elegibles para la exención. Insatisfechas, las fábricas en *298Vega Baja acuden ante nos. A ellas se les unió en calidad de amicii curiae la Pharmaceutical Industry Association of Puerto Rico, la Asociación de Industriales y la Compañía de Fomento Industrial.
II
Nos corresponde, entonces, determinar si los ingresos recibidos como producto de los préstamos hechos a la ma-triz de Pfizer y a la afiliada en Irlanda deben estar exentos, según los Decretos a las corporaciones de Pfizer que hacen negocios en Puerto Rico.
Como expresa la Opinión del Tribunal, la Asamblea Le-gislativa tiene el poder para imponer contribuciones y es en el Código de Rentas Internas de Puerto Rico donde se define el ingreso tributable para las distintas entidades. Entre sus disposiciones relevantes se encuentra la citada Sec. 1123(c), en la cual se establece que los ingresos pro-ducto del pago de intereses de fuentes fuera de Puerto Rico no son tributables. Asimismo, hemos expresado que, en el ámbito tributario, cuando surgen dudas sobre los privile-gios o gracias que concede el Estado excepcionalmente, existe una presunción a favor de la no exención. No obs-tante, ello se debe interpretar, como en el presente caso, de manera que no se frustre la intención legislativa. Orsini García v. Srio. de Hacienda, 177 D.P.R. 596 (2009); Interior Developers v. Mun. de San Juan, 177 D.P.R. 693 (2009).
Así, al analizar esos propósitos legislativos, es forzoso señalar que los Decretos según la Ley Núm. 135, supra, incluyen aquellos términos y condiciones que sean conse-cuentes con el propósito de la ley, y que promuevan la crea-ción de empleos. 13 L.P.R.A. sec. 10112(f).
Por otra parte, los municipios poseen el poder para im-poner el cobro de contribuciones, sujeto a la propia legisla-ción estatal. Por ello, las patentes que imponen los muni-*299cipios no pueden ir por encima de las leyes tributarias, incluyendo las que reconocen exenciones. First Bank de P.R. v. Mun. de Aguadilla, 153 D.P.R. 198 (2001); Banco Popular v. Mun. de Mayagüez, 120 D.P.R. 692 (1988).
Por lo tanto, los ingresos de los préstamos devengados por las fábricas de Vega Baja, de ordinario, no son tributa-bles, pero las fábricas se obligaron a tributarlos en los mis-mos Decretos que le reconocen la referida exención. Por consiguiente, la Opinión del Tribunal resuelve correcta-mente que los ingresos en controversia están sujetos a la exención del sesenta por ciento sobre las tasas de patentes municipales. Ello, pues, las fábricas de Vega Baja tienen razón cuando aducen que, en los Decretos, los ingresos de fuentes fuera de Puerto Rico, según definidos en la See. 1123(c) del Código de Rentas Internas, supra, se tratarían como IFI, sujetos a la misma tasa que los ingresos típicos de sus operaciones exentas.
De esa manera, se llega a un resultado contrario a lo que planteaba el Municipio, en términos de que la Ley Núm. 135, supra, establece taxativamente los ingresos exentos al pago de contribuciones sobre ingresos y patentes municipales mediante la definición del término IFI. Esto, pues el Municipio arguye que la totalidad del ingreso es tributable según la Ley de Patentes Municipales, Ley Núm. 113 de 10 de julio de 1974, pero, pierde de vista que esos ingresos tributables de acuerdo con dicho cuerpo nor-mativo son ingresos únicamente “relacionados con la ope-ración” o con la “explotación de una industria o negocio en Puerto Rico”. 21 L.P.R.A. sec. 651a(15). Ese no es el caso de los ingresos en concepto de los intereses en controversia, pues, como hemos señalado, el Código de Rentas Internas define en la Sec. 1123(a) y (c) los intereses devengados den-tro de Puerto Rico como aquellos que provienen de pagado-res dentro de la jurisdicción. 13 L.P.R.A. sec. 8523(a) y (c).
*300III
Por todo lo anterior, estamos conforme con la Opinión que emite hoy este Tribunal. En esencia, resuelve correc-tamente, a favor de las corporaciones de Pfizer en Puerto Rico, que lo dispuesto en sus Decretos de exención contri-butiva es la ley entre las partes.
A pesar de que la Ley Núm. 135, supra, que crea los incentivos de exención contributiva aplicables, no incluye los intereses de fuentes fuera de Puerto Rico como ingreso elegible, dichos ingresos no son de otra manera tributables en Puerto Rico. Es decir, que Pfizer nos solicitó que le per-mitiéramos tributar ingresos que de otra manera no serían tributables en Puerto Rico para adelantar los propósitos de la Ley Núm. 135, supra. Ello, a nuestro entender, es cón-sono con los propósitos de las leyes de incentivos industria-les, incluida, como se ha dicho, la referida Ley Núm. 135.